Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Reconsideration
	The response for reconsideration filed 12/20/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, IV et al. (US 8,888,337) (hereinafter Adams) in view of Toro Ratchet Clamps, Toro Australia (Published May 24 2017) (See NPL in IDS filed 12/16/2020) (hereinafter Toro).
Re claim 1: Adams teaches a lighting attachment apparatus, comprising: a body (clip 1 has body for holding decorative lights; abstract, fig. 1) having a proximal end (proximal end 4, fig. 1) and a distal end (distal end at top of 23, fig. 2); an attachment member (clamping arm 24 and leg 20, fig. 2) disposed at the proximal end of the body (end of 24) for removably attaching the body (1) to a structure (structure clamped between 20 and 24, fig. 2); and a light bulb receiver coupling member (2, fig. 1) disposed at the distal end of the body (distal end at top of 23), wherein the light bulb receiver coupling member (2) comprises: a first arm (7, fig. 1) for 
However, Adams fails to teach the light bulb receiver coupling member comprises: a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver.  
Toro teaches a light bulb receiver coupling member (see annotated figure) comprises a first arm (first arm, see annotated fig) for engaging a first side of a light bulb receiver (left side, see annotated figure), a first set of teeth (first teeth, see annotated figure) disposed on an end of the first arm (see annotated figure), a second arm (second arm, see annotated figure) for engaging a second side of the light bulb receiver (right side) opposite the first side of the light bulb receiver (left side), a second set of teeth (second teeth, see annotated figure) disposed on an end of the second arm (see annotated figure) and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver (see description of Toro ratchet clamps).  

    PNG
    media_image1.png
    358
    440
    media_image1.png
    Greyscale

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm of Adams, a second set of teeth disposed on an end of the second arm of Adams and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.

Re claim 2: Adams teaches the attachment member (clamping arm 24 and leg 20, fig. 2) comprises a flat elongated member (flat portion of 20, fig. 2) for engaging against a roof shingle (20 holds onto shingle securely, see Col. 4 lines 33-34) or a wall of a rain gutter (see fig. 8 and 9).  



Re claim 4: Adams teaches the first arm (7, fig. 1) comprises a curvature (curvature of 7, fig. 1) to wrap around the first side of the light bulb receiver (see fig. 1), and wherein the second arm (8, fig. 1) comprises a curvature (curvature of 8, fig. 1) to wrap around the second side of the light bulb receiver (see fig. 1).  

Re claim 5: Adams fails to teach the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver.
Toro teaches the first set of teeth (see annotated figure) ratchet over the second set of teeth (see annotated figure) to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the first arm on the first side of the light bulb receiver (see annotated figure) and to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the second arm on the second side of the light bulb receiver (see description).
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a 

Re claim 6: Adams fails to teach the first set of teeth ratchet over the second set of teeth and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth.  
Toro teaches the first set of teeth (first teeth, see annotated figure) ratchet over (see description) the second set of teeth (second teeth, see annotated figure) and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth (first teeth and second teeth engage more as the arms are pushed together).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.
 

Toro teaches the first arm (first arm, see annotated figure) comprises a first tooth clamp (first teeth, see annotated figure) to engage a surface of the second arm (lower surface of second arm, see annotated figure) that is opposite from the second set of teeth (second teeth) for forcing the second set of teeth against the first set of teeth (see figure).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.

Re claim 8: Adams fails to teach the second arm comprises a second tooth clamp to engage a surface of the first arm that is opposite from the first set of teeth for forcing the first set of teeth against the second set of teeth.  
Toro teaches the second arm (second arm, see annotated figure) comprises a second tooth clamp (second teeth, see annotated figure) to engage a surface of the first arm (upper surface of first arm, see annotated figure) that is opposite from the first set of teeth (see fig. 1) for forcing the first set of teeth against the second set of teeth (see figure).  

 
Re claim 9: Adams fails to teach when the first set of teeth are engaged with the second set of teeth, the first arm and the second are aligned with each other and overlap each other, wherein the first set of teeth and the second set of teeth disengage from each by moving the first arm out of alignment with the second arm so that the first arm does not overlap with the second arm.  
Toro teaches when the first set of teeth (first teeth) are engaged with the second set of teeth (second teeth), the first arm and the second are aligned with each other and overlap each other (see description), wherein the first set of teeth (first teeth) and the second set of teeth (second teeth) disengage from each by moving the first arm out of alignment with the second arm (teeth can be dislodged by moving the arms laterally so they do not overlap) so that the first arm does not overlap with the second arm (see description).
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a 

Re claim 10: Adams teaches the light bulb receiver coupling member (2, fig. 1) is attached to an elevation member (36, fig. 1) extending from the attachment member (clamping arm 24 and leg 20, fig. 2).  

Re claim 11: Adams teaches a lighting attachment apparatus, comprising: a light bulb receiver coupling member (2, fig. 1) including: a first arm (7, fig. 1) for engaging a first side of a light bulb receiver (2), a second arm (8, fig. 1) for engaging a second side of the light bulb receiver (2) opposite the first side of the light bulb receiver (see fig. 1).  
Toro teaches a light bulb receiver coupling member (see annotated figure) including a first arm (first arm, see annotated fig) for engaging a first side of a light bulb receiver (left side, see annotated figure), a first set of teeth (first teeth, see annotated figure) disposed on an end of the first arm (see annotated figure), a second arm (second arm, see annotated figure) for engaging a second side of the light bulb receiver (right side) opposite the first side of the light bulb receiver (left side), a second set of teeth (second teeth, see annotated figure) disposed on an end of the second arm (see annotated figure) and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver (see description of Toro ratchet clamps).  


Re claim 12: Adams teaches the first arm (7, fig. 1) comprises a curvature (curvature of 7, fig. 1) to wrap around the first side of the light bulb receiver (2), and wherein the second arm (8, fig. 1) comprises a curvature (curvature of 8, fig. 1) to wrap around the second side of the light bulb receiver (2).  

Re claim 13: Adams fails to teach the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver.  
Toro teaches the first set of teeth (see annotated figure) ratchet over the second set of teeth (see annotated figure) to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the first arm on the first side of the light bulb receiver (see annotated figure) and to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the second arm on the second side of the light bulb receiver (see description).


Re claim 14: Adams fails to teach the first set of teeth ratchet over the second set of teeth and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth.  
Toro teaches the first set of teeth (first teeth, see annotated figure) ratchet over (see description) the second set of teeth (second teeth, see annotated figure) and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth (first teeth and second teeth engage more as the arms are pushed together).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the 

Re claim 15: Adams fails to teach the first arm comprises a first tooth clamp to engage a surface of the second arm that is opposite from the second set of teeth for forcing the second set of teeth against the first set of teeth.  
Toro teaches the first arm (first arm, see annotated figure) comprises a first tooth clamp (first teeth, see annotated figure) to engage a surface of the second arm (lower surface of second arm, see annotated figure) that is opposite from the second set of teeth (second teeth) for forcing the second set of teeth against the first set of teeth (see figure).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.

Re claim 16: Adams fails to teach the second arm comprises a second tooth clamp to engage a surface of the first arm that is opposite from the first set of teeth for forcing the first set of teeth against the second set of teeth.  

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.

Re claim 17: Adams fails to teach when the first set of teeth are engaged with the second set of teeth, the first arm and the second are aligned with each other and overlap each other, wherein the first set of teeth and the second set of teeth disengage from each by moving the first arm out of alignment with the second arm so that the first arm does not overlap with the second arm.  
Toro teaches when the first set of teeth (first teeth) are engaged with the second set of teeth (second teeth), the first arm and the second are aligned with each other and overlap each other (see description), wherein the first set of teeth (first teeth) and the second set of teeth (second teeth) disengage from each by moving the first arm out of alignment with the second 
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.

Re claim 18: Adams teaches a lighting attachment system, comprising: a body (clip 1 has body for holding decorative lights; abstract, fig. 1) having a proximal end (proximal end 4, fig. 1) and a distal end (distal end at top of 23, fig. 2); an attachment member (clamping arm 24 and leg 20, fig. 2) disposed at the proximal end of the body (end of 24) for removably attaching the body (1) to a structure (structure clamped between 20 and 24, fig. 2); and a light bulb receiver (portion of 2 holding 10, fig. 7) configured to receive a light bulb (10, fig. 7) for illumination; and a light bulb receiver coupling member (2, fig. 1) disposed at the distal end of the body (distal end at top of 23, fig. 1), wherein the light bulb receiver coupling member (2) comprises: a first arm (7, fig. 1) for engaging a first side of a light bulb receiver (2), a second arm (8, fig. 1) for engaging a second side of the light bulb receiver (2) opposite the first side of the light bulb receiver (see fig. 1).

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm of Adams, a second set of teeth disposed on an end of the second arm of Adams and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver, in order to provide an improved locking mechanism which further secures the bulb in position and prevent dislodgement.
  
Re claim 19: Adams teaches the light bulb receiver (portion of 2 holding 10) is one light bulb receiver of two or more light bulb receivers electrically coupled to each other via a wired strand (string of lights, see Col. 4 lines 50-60).  

.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "The Toro irrigation clamp is not analogous art to the claimed lighting attachment apparatus or to Adams's decorative light clip … Toro is not analogous art to the instant claims. As described in the specification, the instant application addresses a lighting attachment apparatus and system that securely fastens to a light bulb receiver while being capable of coupling a light bulb receiver to a structure (e.g., a roof shingle, a building rain gutter)", the examiner notes that MPEP Section 2141.01(a) states "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212". In this case, the Toro irrigation clamp is reasonably pertinent to the applicant's problem of a light bulb receiver that easily breaks away from a traditional lighting attachment device during removal of the light bulb receiver from a roof shingle or a building rain gutter (see para [0027] of specification). Specifically, the Toro ratchet clamps are designed with an improved locking mechanism - full length jaws which provide maximum grip and reverse rake teeth which can clamp the lights mounted in the light holding portion of Adams extra tight. Although the Toro reference may not 
Furthermore, the examiner notes that MPEP section 2141.01(a) section II states " the court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973) (The structural similarities and functional overlap between the structural gratings shown by one reference and the shoe scrapers of the type shown by another reference were readily apparent, and therefore the arts to which the reference patents belonged were reasonably pertinent to the art with which appellant’s invention dealt (pedestrian floor gratings).)", in this instance the improved locking mechanism of Toro is substantially similar to the locking mechanism of the applicant's invention and the light bulb holding mechanism of Adams. 
Regarding applicant's argument that "Toro is neither from the same field of endeavor as the claimed inventions nor is reasonably pertinent to the problem faced by the inventor. The Office Action does not make any attempt to explain why an inventor of decorative lighting clips seeking to solve the identified problem would have looked to Toro in an attempt to find a solution to the problem, i.e., factual reasons why a prior art irrigation clamp is pertinent to decorative lighting problems. There is no showing that an irrigation clamp would have "logically commented itself' to an inventor seeking more efficient decorative lighting installation and removal", the examiner notes that an inventor of decorative lighting clips would look at Toro in an attempt to find a solution of improved fastening of light bulb onto the clip in order to provide an improved locking mechanism.  
Regarding applicant's argument that "As Toro is not analogous art to the present claims (or to Adams), and the Office Action has failed to even allege a factual basis to consider an irrigation clamp to be analogous to a lighting apparatus, Toro is not available as "proper for use in an obviousness rejection." The rejections of all claims are traversed on this basis", the examiner notes that Toro can be considered as analogous art for the reasons stated above.
Regarding applicant's argument that "Nothing in Adams suggests a need for an irrigation clamp or a clamp that can secure a poly tube against fluid pressure. The "problem solved" by Adams has nothing to do with the structure of the U-shaped light holding portion itself, but rather concerns the ability to rotate or remove the light holding portion. E.g., "so that the light holding portion can be broken away from the claim portion" in Adams claim 1 and "to hold the light holding portion in one of two selected positions", the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Adams is in the same field of endeavor of fastening and mounting decorative lights as described by the applicant's invention and is considered analogous. It is noted that the problem solved by Adams does not have to be pertinent to the Toro reference to demonstrate that the Toro reference is non-analogous.
Regarding applicant's argument that "The Office Action fails to describe any reason why one of skill in the art would attempt to combine Adams with Toro in the manner suggested by the Office Action. The Federal Circuit continues to reject combinations that are not supported by sufficient motivation to combine", the examiner notes that one of ordinary skill in the art would have combined the teachings of Adams with Toro in order to provide an improved locking mechanism for gripping components within the teeth extra tight. Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm of Adams, a second set of teeth disposed on an end of the second arm of Adams for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement , since it has been held that the application of a known technique (interlocking teeth) to a known device (clips) ready for improvement to yield predictable results (improved locking) would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding applicant's argument that "The Office Action's asserted combination of unrelated, non-analogous references, with no factual or legal basis for doing so, is evidence of improper hindsight reconstruction. It appears that the Office Action is clearly using the applicant's structure as a template and selecting elements from references to fill the gaps, as forbidden by Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 227 USPQ 543, (Fed.Cir.1985)", it is noted that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the use of interlocking teeth as taught by the Toro reference is common knowledge which was within the level of ordinary skill in the art at the time of the invention. The use of interlocking teeth as shown in Toro is a technique known by one of ordinary skill in the art to provide an improve locking mechanism. See references such as Tai (US 6,266,852), Solomon et al. (US 6,488,664), Drake et al. (US 6,164,605), Yu (US 5,474,268), Dyer (US 5,216,784) and others cited which are not relied upon in the rejection but demonstrate that the use of interlocking teeth is common knowledge in the art at the time of the invention. Furthermore, the use of interlocking teeth as taught by Toro is predictably known to improve locking of components which helps prevent slipping and provides a solution to a known problem faced by Adams (see Col. 4 lines 8-10).
Regarding applicant's argument that "The Office Action fails to show any reason that would have prompted one of skill in the art to look to irrigation tubing clamps from the field of decorative lighting and attempt to combine them to reproduce the claims. The Office Action fails to show that a skilled artisan would have had any reasonable expectation of success from doing so. As such, the Office Action's hindsight reconstruction is improper, and the obviousness rejections are in error", the examiner notes that one of ordinary skill in the art would have looked to the field of clamps from the field of decorative lighting to reproduce the claims to find an improved locking mechanism for lighting retention. Regarding applicant's argument that the office actions hindsight reconstruction is improper the examiner respectfully disagrees for the reasons stated above.
Regarding applicant's argument that "As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features and that further, the combination thereof would frustrate the principle of operation of Adams", the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tai (US 6,266,852) discloses a clamp with teeth used for retaining light sources in figure 5.
Solomon et al. (US 6,488,664), Drake et al. (US 6,164,605), Yu (US 5,474,268), Dyer (US 5,216,784), Due (US 4,935,992), and Sweeney (US 4,881,301) disclose a similar teething mechanism. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875